DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2020-001571, filed on 1/08/2020.

Information Disclosure Statement
The information disclosure statement submitted on 12/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (“part”) that is coupled with functional language (“that protrudes”) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is outlined in Table 1.0 below:
GENERIC PLACEHOLDER COUPLED WITH FUNCTIONAL LANGUAGE
CORRESPONDING STRUCTURAL SUPPORT FROM SPECIFICATION
“an eave part that protrudes” (claim 7)
Page 8, paragraph 3: “Further, an eave part 20 that protrudes in a vehicle rearward direction further than the outer surface 15s of the imaging lens is provided to protrude at an upper position of the imaging lens 15 at the rear upper part of the casing 14.  See additionally, Fig. 3 which illustrates “eave part” 20.

Table 1.0
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially" in lines 2 and 3 of claim 3 is a relative term which renders the claim indefinite.  The terms "substantially triangular shape" and “substantially rectangular shape” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gokan (US 20150203077 A1) (hereinafter Gokan).
Regarding claim 1, Gokan discloses:
A vehicle imaging apparatus that is attached to a rear part of a vehicle and is directed to a vehicle rearward direction, the vehicle imaging apparatus comprising: [See Gokan, ¶ 0021 discloses a camera (vehicle imaging apparatus) mounted at a rear portion of a vehicle, wherein when the camera is mounted to a rear portion of a vehicle it is understood that the imaging apparatus would be “directed to a vehicle rearward direction”; See Gokan, Fig. 2a illustrated below.]
an imaging lens that faces a vehicle rearward direction; [See Gokan, Fig. 2a illustrates a camera lens (1a) which faces a rear direction of a vehicle.]
a casing that holds the imaging lens; and [See Gokan, Fig. 2a illustrates camera housing (1) holding an imaging lens (1a).]
a flow adjustment protrusion that protrudes to a vehicle downward direction from a lower position of the imaging lens of the casing. [See Gokan, annotated Figs. 2a and 6b below illustrate a “protrusion” that protrudes to a downward direction from a position beneath the imaging lens of the camera casing.]
[AltContent: arrow]
    PNG
    media_image1.png
    482
    573
    media_image1.png
    Greyscale

[AltContent: connector][AltContent: arrow][AltContent: textbox (Protrusion that protrudes to a vehicle downward direction)]
    PNG
    media_image2.png
    477
    488
    media_image2.png
    Greyscale




Regarding claim 2, Gokan discloses all the limitations of claim 1.
Gokan discloses:
wherein a front end part of the flow adjustment protrusion is located at a vehicle rearward position further than a tangent line at a lowermost point of a lens surface approximation curve that has a constant curvature and that connects an uppermost point located at an uppermost position of an outer surface of the imaging lens, the lowermost point located at a lowermost position of the outer surface of the imaging lens, and an intermediate point located at a middle position between the uppermost point and the lowermost point of the outer surface of the imaging lens. [See Gokan, annotated Fig. 6B above illustrates a dashed line representative of a tangent line at a lowermost point of a lens surface, wherein a lens of constant curvature is routine and conventional in the art (also known as a spherical lens), and innately possesses a “lowermost point” “middle point” (intermediate point), and “uppermost point”, and thus is understood to within the level of ordinary skill.  The protrusion as illustrated clearly is located “further than a tangent line” (extending beyond the tangent line) at an observably lowermost point of the lens surface.]

Regarding claim 4, Gokan discloses all the limitations of claim 1.
Gokan discloses:
wherein a surface that faces a vehicle frontward side of the flow adjustment protrusion is curved concavely toward a vehicle rearward direction from an upward direction to a downward direction. [See Gokan, Fig. 6b illustrates a surface 7c which faces a vehicle frontward side (concave portion being curved toward a vehicle rearward direction - a rear of the vehicle) from upwards to downwards.]

Regarding claim 6, Gokan discloses all the limitations of claim 1.
Gokan discloses:
wherein the flow adjustment protrusion is constituted of an integral component with the casing. [See Gokan, Fig. 2a and 2b illustrates camera housing (casing) portion (1) formed integrally with protrusion.]

Regarding claim 7, Gokan discloses all the limitations of claim 1.
Gokan discloses:
wherein an eave part that protrudes in a vehicle rearward direction further than the outer surface of the imaging lens is arranged on a rear upper part of the casing. [See Gokan, Fig. 6b illustrates a cross sectional view of an “eave part” 7 which protrudes in a rearward direction further than the imaging lens (necessarily so, since element 7 corresponds with a nozzle carrying a fluid for cleaning the lens itself) on a rear upper part of the camera casing (1).]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Gokan in view of Kimura et al. (US 20180186341 A1) (hereinafter Kimura).
Regarding claim 3, Gokan discloses all the limitations of claim 1.
Gokan does not appear to explicitly disclose:
wherein the flow adjustment protrusion has a substantially triangular shape in a vehicle side view and has a substantially rectangular shape in a vehicle rear view.

wherein the flow adjustment protrusion has a substantially triangular shape in a vehicle side view and has a substantially rectangular shape in a vehicle rear view. [See Kimura, Fig. 18A illustrates an oblique view of a protrusion (1025a) having a “substantially triangular shape” when viewed from a side angle (view 1, per annotated Fig. 18A below), and a “substantially” rectangular shape when viewed straight towards a reverse view (view 2, per annotated Fig. 18A below) of a vehicle where the camera protrusion member is mounted.]

[AltContent: textbox (view 1)][AltContent: textbox (view 2)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    351
    523
    media_image3.png
    Greyscale

One of ordinary skill in the art before the effective filing date of the claimed invention would have had good reason to pursue the known options of shaping a vehicular camera protrusion.  As such, it would require no more than “ordinary skill and common sense” to recognize the limitation of using a triangular shape or rectangular shape as being a simple substitution of one known element for another to obtain predictable results.

Regarding claim 5, Gokan discloses all the limitations of claim 1.
Kimura discloses:
[See Kimura, Fig. 18B illustrates a groove portion 1026a and a connecting portion 1027 whereby an “inner member” 1025 supporting a projection protruding element (1025a) can be ejected (detached) from the supporting structure 1026.]
See previous rejection of claim 3 for motivation statement.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20210031729 A1			MATSUNAGA; Takahiro et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK E DEMOSKY whose telephone number is (571)272-8799.  The examiner can normally be reached on Monday - Friday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 5712727384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/PATRICK E DEMOSKY/Primary Examiner, Art Unit 2486